DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an Amendment after NOA filed on 02/17/2022, in which is filed after a Notice of Allowance issued on 12/23/2021, wherein the applicant amended claims 26, 35 – 40 and 42; and cancelled claim 41. Renumbering of claims is required. 

Reasons of Allowance

Claims 19 – 40 and 42 are allowed.  Claims 19 – 40 and 42 are renumbered as 7 – 13, 1 – 5, 14 – 17, 6 and 18 – 23, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image processing apparatuses of claims 26, 35 and 40; the control methods of claims 36, 37 and 42; and the programs of claims 38 and 39.
Specifically, the prior arts of record, alone or in combination, fails to teach “cause a user authenticated by a login application which is enabled to login the image processing apparatus and allow the authenticated user to use at least a function displayed on the display in accordance with the login; and control the authenticated user not to use the function in a case where alteration of the login application is detected”, in combination with all other limitations as claimed in independent claims 26 and 35 – 40 and 42.
The above limitations generally involve a control method of an image processing apparatus configured to set a login application to be enabled or disabled; cause a user authenticated by the login application which is set to be enabled to login the image processing apparatus and allow the authenticated 
The prior art of record is seen as teaching: 
Enache (U.S PreGrant Publication No. 2014/0237566 A1) teaches that a system will not start if a tampering is detected in a software; Oka (U.S PreGrant Publication No. 2011/0311046 A1) teaches comparing a generated special hash value with a special hash value to prevent if an application is being tampered with; Haga et al. (U.S PreGrant Publication No. 2010/0162352 A1) teaches when a tamper occurs, generate comparative data from loaded program and if data are not matched, then terminate program execution; Niinuma (U.S PreGrant Publication No. 2010/0042850 A1) teaches at least performing authentication, and if a forgery is detected, executed a second program instead of a first program; but neither of them, or in combination, teaches “setting a login application to be enabled or disabled; causing a user authenticated by the login application which is set to be enabled to login the image processing apparatus and allowing the authenticated user to use a function displayed on the display in accordance with the login; and -7-controlling the authenticated user not to use the function in a case where alteration of the login application which is set to be enabled is detected”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674